Daniels, J., dissenting.—
The importance of the questions discussed in the opinion of Mr. Justice Westbrook not only justifies but requires a statement of the reasons for dissenting from the conclusions maintained by that learned judge. It affects the rights and the validity not only of the plaintiff’s marriage but also that of all others who have solemnized their marriages in other states after having been prohibited from-marrying again during the lifetime of a former husband or wife, by the judgment or decree pronounced by one of the ' *71courts of this state. This prohibition follows the statute of the state, and it includes all those cases, and only the cases, where a former marriage may be dissolved by judgment or decree, by reason of the marital criminal misconduct of the party affected by the prohibition. Whenever a marriage may be dissolved by any one of the courts of this state for the criminal misconduct of one of the parties to it, that party is prohibited from marrying again during the lifetime of the innocent party. A preceding marriage, entered into by the plaintiff, was so dissolved by this court, on the application of his innocent wife, and he was prohibited by the judgment entered from marrying again during her life. But notwithstanding that, while continuing to inhabit this state, he contracted another marriage, with the defendant, which was solemnized in the state of Pennsylvania. And to hold him released from its obligations now would simply reward him for the wrong which he then committed.
It does not appear that the defendant left the state, for the solemnization of that marriage, with the design of evading its laws, and doing there what would be plainly unlawful here, and for that reason she must be acquitted from all intentional wrong, while the effect of holding her marriage void would simply punish her and exonerate her criminal husband, and that is a result which should not be maintained unless clearly required by the laws of the state.
That the laws require no such severity by construction appears very clearly from the provision which has been made upon this subject, for by that a second‘marriage by the guilty party in the preceding action is not prohibited “ whenever or wherever contracted;” but the prohibition applies to the subsequent marriage of such party whenever or wherever the previous marriage may have been solemnized, provided it has been dissolved under the laws of the state. That was the decision made in Cropsey agt. Odgen (1 Kernan, 228), and it was all that the court could be then called upon to decide; whether such a marriage as was solemnized between these *72parties was valid and binding within this state was a point not before the court, and no opinion was expressed upon it. The statute of this state simply prohibits the guilty party, in a judgment dissolving the marriage into which he or she may have entered, from marrying again during the life of the other party, and then, in general terms, it provides further that every marriage contract in violation of the prohibition shall be void (3d R. S., 5th ed., 227, sec. 4). It does not declare that the marriage of the guilty party solemnized in some other state or country where that can be lawfully done shall be void, and consequently it cannot include such marriages, for the laws of a state, not rendered specially applicable to acts performed in other states or countries, have no effect beyond the territorial limits of the sovereignty or state enacting them. They are enacted for the government and regulation of the conduct of the citizens and inhabitants of the state enacting them, and apply, when no different intent is manifest, to acts performed or to be performed within its territorial borders. The principle applicable to this subject is thus stated by a very able modern writer and compiler : “ It is equally a necessary result of the independence and distinct sovereignties of the several states that neither their statutes or other laws have any inherent authority, nor are they entitled to any respect extra territorially or beyond the jurisdiction that enacts them; but, by a kind of courtesy or comity between states and nations, the principle is now generally received and adopted that contracts are to be construed and interpreted according to the laws of the state in which they are made, unless from their. tenor it is perceived that they were entered into with a view to the laws of some other state ” (Potter's Dwar. on Stats., 361; and Sedgwick on Statutory and Constitutional Law, is to the same effect, 69-71).
For that reason, although the statute declares the marriage of the guilty party whose former marriage has been dissolved by a decree of divorce void, its effect should be limited to the case of marriage solemnized in this state. The purpose *73of the law was to restrain the performance of the act within this state, and not to affect the conduct of its citizens when they might be in other states and under, as well as subject to, different laws. To a certain extent it is true, that this construction must impair the force of the provision contained in the statute, because it allows the prohibition to be lawfully evaded; but that results from the circumstance that by the laws of the place where the act may be performed, it is lawful and valid; and no law has been enacted prohibiting citizens of this state from availing themselves of the privileges conferred by such laws while they may be within the state maintaining them. All that this state has done is to prohibit and declare the marriage void, and that is necessarily restricted to acts performed within the territory under its authority. Beyond that, its citizens are not subject to its restraints, because they are not expressly made so, and their acts are governed by the general principle of law sustaining, everywhere, contracts that may be lawful and valid in the place where they are entered into, with the limitation that no state will carry into effect any agreement contravening its own code of morals.
This principle has repeatedly been applied to marriages unlawful in the state or country where they have been brought in controversy, but solemnized where the laws imposed no such disability on either of the parties. The general rule is stated by chancellor Kent in the following words: “As the law of marriage is a part of they ms gentium, the general rule undoubtedly is, that a marriage valid or void by the law of the place where it is celebrated is valid or void everywhere ” (Kent's Com., 7th ed., vol. 2, 59). And he refers to a very early case, decided by the spiritual court in England, sustaining that statement of the law. This decision is stated to have been gravely questioned; but it is added that the settled law is now understood to be that which was decided by the spiritual courts; and that principle is, “ that in respect to marriage, the lex loei contn'aotus prevails over *74the lex domieilii as being the safer rule, and one dictated by-just and enlightened views of international jurisprudence” (Id., 30). “ It is a part of the jus gentium of Christian Europe, and infinite mischief and confusion would ensue with respect to legitimacy, succession and other rights, if the validity of the marriage contract was not tested by the laws of the country where it was made ” (Id., 61). The same principle is maintained by Story, in his work on the Conflict of Laws (secs. 89, 113, 114, 123, a, b).
In Massachusetts, the validity of marriages solemnized in other states by its own inhabitants under circumstances prohibited by its own laws, has been made the subject of repeated litigation, and until the laws were changed by the legislature expressly preventing it from being done, always resulting in maintaining the binding effect of such marriages. It is true that the statutes under which the early cases arose, differed from that of this state in the omission to declare such marriages void. But that circumstance was not deemed by the courts of any practical importance. Eor the simple prohibition was held sufficient to render the marriage void in case it had been solemnized in the state of Massachusetts. On this subject Parker, C. J., in delivering the opinion of the court in the earliest leading case, said: “ By the law in force here when the marriage in question took place, that marriage could have no legal effect if it had been celebrated within this, then, province, because expressly prohibited by law. And although not by the provincial act declared void, yet it was necessarily so, in order to give effect to the law ” (Needway agt. Needham, 16 Mass., 157, 159). This was the case of a marriage between a mulatto and a white woman residing in Massachusetts, where such a marriage was prohibited, but valid in Rhode Island, where the parties had it solemnized; and it is apparent from it that in its decision the same effect was given to the provincial statute as it would have had if such a marriage had been actually declared void. In the succeeding case of West Cambridge agt. Lex*75ington (1 Pick., 505), which in its circumstances was like the case now before the court, the marriage was held valid on the same understanding of the effect of a statute simply prohibiting it. The same chief justice, in his opinion, said : “We think it very clear that, by the laws of this commonwealth, the marriage of the guilty party, after a divorce a vwiculo, if contracted within this state, would he unlawful and void ” (Id., 508). But with that understanding of the effect of the statute prohibiting it, the court held the marriage valid, because it had been solemnized in another state which had enacted no such prohibition; and in Dickson agt. Dickson (1 Yerg., 110), the supreme court of Tennessee held the same thing. Catron, J., in delivering the opinion, said : “ Had Mary married a second time in Kentucky, such second marriage would not be void because she continued the wife of Benjamin May, but because such second marriage in that state would have been in violation of a highly penal law against bigamy; and it being a well settled principle of law that any contract which violates the penal laws of the country where made shall he void.” But notwithstanding that, as the parties were married in Tennessee, the marriage was held to be a'lawful one. It is clear, therefore, that no well founded distinction exists between the laws of this state and those referred to in Massachusetts, which would have warranted the decisions there made and at the same time sanction a different conclusion in the courts of this state.
The principle that the validity of marriage must depend upon the laws of the place in which it may be solemnized, was further maintained in Putnam agt. Putnam (8 Pick., 433), where the guilty party to a divorce decreed in Massachusetts, was afterward married in Connecticut. Sutton agt. Warren (10 Met., 451) and Clark agt. Clark (8 Cush., 385) sustained the same view of the law. The case of Commonwealth agt. Hunt (4 Cush., 49) arose after the statute had been changed so as to declare the subsequent marriage void; but that circumstance was not of itself considered of suffi*76cient' importance to change the principle. The section making the change, provided that, “ in cases of divorce- from the bond of matrimony, the innocent party may marry again, as if the other party were dead. Any marriage contracted by the guilty party during the life of the other party, except as provided - in the following section, shall be void, and such party shall be adjudged guilty of polygamy.” The succeeding section included only cases where the court might give' the guilty party leave to marry again. Dewey, J., in the case last referred to, commenting upon the section just quoted, held that it, in terms, only forbid the guilty party from marrying in that state, and that the adjudicated cases fully sustained the validity of the marriage then before the court if it had taken place prior to the enactment of a succeeding statute prohibiting parties from marrying in another state, to evade the laws of Massachusetts.
That provided that “ when persons resident in this state [Massachusetts], in order to evade the preceding provisions, and with an intention of returning to reside in this state, go into another state or country, and there have their marriage solemnized, and afterward return and reside here, the marriage shall be deemed void in this state.” After that enactment it could not be otherwise than that the preceding current of authorities should no longer have the force of law in that state; but they are still entitled to weight and consideration in this state) where no such enactment has been made; and the enactment itself is evidence that the legislature understood the marriages referred to as being valid without it, notwithstanding the provision generally declaring all marriages void to which the guilty party in a decree of divorce might be a party.
The validity of such a marriage when solemnized in a state different from that simply prohibiting it, was also sustained in Fuller agt. Fuller (40 Alabama, 301, 303, 304), and in Simonin agt. Mallack (3 Swab. & Trist., 67), a marriage solemnized in England between French subjects was held law*77ful, although the French courts had pronounced it void, for having been entered into in contravention of the laws of that empire. This decision was made before Wood agt. Wood was disposed of, and, though considered was not disapproved in that case.
In Ponsford agt. Johnson (2 Blatchf., 51) the question was presented to the United States circuit court, held by judges Uelsoet and Betts, whether a marriage solemnized in New Jersey between inhabitants of this state, was valid when one of the parties was the guilty, party in a preceding decree of divorce. That brought up the precise point now under consideration ; and the marriage was held lawful. And the court added, further, that the ruling would have been the same even if the parties had both left this state to evade the restraint imposed upon one of them by its laws.
The case of Brooks agt. Brooks (9 House of Lords Cases, 192) constitutes no exception to the principle now maintained. The marriage there was solemnized in Denmark, between British subjects; and it was held void because opposed to the ecclesiastical polity of that' kingdom. It was between the former husband and surviving sister of a deceased wife — parties prohibited from intermarrying by the laws of England, and therefore within the exception already mentioned by which polygamous and incestuous marriages will not be sanctioned, even though solemnized in countries whose laws permit them. Lord Campbell, who delivered one of the leading opinions in the case, said that: “ It is quite obvious that no civilized state can allow its domiciled subjects or citizens, by making a temporary visit to a foreign country, to enter into a contract to be performed in the place of the domicile, if the contract is forbidden by the law of the place of the domicile as contrary to religion or morality or to any of its fundamental institutions ” (Id., 212). And the decision in that case will be found to have proceeded upon this ground, without affecting the stability of the principle from which the marriage of this case derives its support. In that respect *78it stands upon the same legal principle as Hyde agt. Hyde (1 Probate and Divorce Cases, 130); Wightman agt. Wightman (4 John. Chy., 343), and which was mentioned in the decision of Sutton agt. Warren (10 Met., 452). Where the marriage was solemnized between the plaintiff and defendant no legal disability appears to have stood in its way. It must, therefore, be assumed to have been then lawful and binding on the parties. And all the duties and obligations of that relation followed its solemnization. The law of this state did not extend there, and it did not prohibit them from going there for that purpose; and it follows that when they returned here that relation accompanied them with all its duties and obligations..
The •plaintiff was clearly in contempt for marrying in violation of the decree to which he was a party; and if he were applying for relief in that action his disobedience would constitute an answer to his application (Garstin agt. Garstin, 4 Swab. & Trist., 73, 75 ; Cavendish agt. Cavendish, 15 Weekly Reporter, 182); but no case has been found holding that because a party is in contempt in one action he shall not be at liberty to commence and prosecute another, for that reason, in no way connected with the one in which the contempt was committed. Such a principle would close the doors of a court of equity to all applications for redress, by a party in contempt, of every name, nature and character. So comprehensive a result has not yet been declared, nor intimated, as a lawful consequence following a party’s disobedience of the orders and decrees of courts of equity.
The plaintiff’s marriage was valid, as already shown, and the defendant as well as himsglf, was bound to observe its obligations. If she has so far failed as to entitle him to have the marriage dissolved under the laws of the state, he cannot be deprived of that right because he disobeyed a preceding decree to which she was not a party.
The statute has prescribed the causes for which such an. action may be maintained, and declared the reasons for which *79a divorce may be denied after the defendant’s infidelity has been established; and the objection that the plaintiff is in contempt in some other case to which the defendant is in no way a party is not among them. This is a statutory remedy, which the plaintiff is entitled to upon making a case within the statute; and as it contains nothing rendering the remedy dependent upon the conduct of the applicant in some other litigation, this court can subject the proceedings to no such qualification.
The general rule upon this subject has been declared in the following terms: “ It is to be observed, however, that the rule that a party cannot move till* he has cleared his contempt, is confined to proceedings in the same cause; and that a party in contempt for non-obedience to an order in one cause will not be thereby prevented from making application to the court in another cause relating ®to a distinct matter, although the parties to such other cause may be the same; and this privilege has been carried to the extent of allowing a defendant in each of two creditors’ suits to administer the same estate, to move in one of them, in which he was not in contempt, to stay proceedings in the other, in which he was (1 Daniell's Chancery Practice [4th Am. ed.], 505; Clark agt. Dew, 1 Russ. & Mylne, 103; Taylor agt. Taylor, 1 Macnaghten & Golden, 397; Turner agt. Doigan, 12 Simons, 504).
The order should be reversed, and an order entered awarding issues as moved for by the plaintiff.